Fish, J.
The provision in section 647 of the Political Code, to the effect that if, in a proceeding against a defaulting owner of a turnpike road, “ the fault or failure of such owner . . should be deemed insufficient to authorize the forfeiture of [his] charter, the measure of damages to the public may nevertheless be estimated in dollars and cents by the jury trying said case, judgment for which may be entered against such owner, . . and when collected shall be paid over to the county school commissioner and paid out as part of the *325county school fund,” prescribes a penalty which may be imposed upon such defaulter, the amount of which the jury may fix under all the circumstances of the case, though no actual damages to the public be proved. See McDaniel v. Gate City Gas Light Co., 79 Ga. 58.
Argued February 10,
Decided March 2, 1900.
Action to forfeit charter, etc. Before Judge Falligant. Chatham superior court. January 28, 1899.
D. B. Lester, Twiggs & Oliver, and J. R. Cain, for plaintiff in error. W. H. Wade and J. R. Saussy, contra.

Judgment affirmed.


All the Justices concurring.